Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 17/164,835, filed on 02/01/2021. Claims 1-20, as originally filed, are currently pending and have been considered below. Claim 1, 10 and 14 are independent claim.

Priority
The application claims the benefit of 62/968,814 filed on 01/31/2020. 

Drawings
The drawings filed on 02/01/2021 are accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papa (US Patent Application Publication No 2016/0044531 A1). 

Regarding Claim 1, Papa discloses a method for securing OpenRAN Interfaces, comprising: 
placing a stateful firewall at a node between a base station and a core network (Papa, Fig-4, ¶[0066],multi-RAN network with a signaling concentrator node and multiple operator core networks. Fig-7, ¶[0073], each of the access RANs is coupled to signaling concentrator. ¶[0074], stateful firewall is part of signaling concentrator and protects all the core network nodes. ¶[0078], a signaling concentrator is situated in the network between the base station and core network); 
wherein the stateful firewall mitigates compromised traffic from a radio access network (RAN) (Papa, Fig-4, ¶[0067], signaling concentrator node examines signaling messages and determines whether they should be forwarded, dropped or delayed. ¶[0074], policies 

Regarding Claim 2, Papa discloses the method of claim 1 further comprising performing network address translation (NAT) at the stateful firewall (Papa, ¶[0064], concentrator nodes provide their firewall capability. The resultant overhead is handled by the concentrator node in its state machine. This may be thought of as virtualization layer or as analogous to a network address translation layer. This is thought of providing stateful firewall capability).

Regarding Claim 3, Papa discloses the method of claim 1 wherein placing a stateful firewall at a node between a base station and a core network comprises placing the stateful firewall at a management node (Papa, Fig-4, ¶[0066],multi-RAN network with a signaling concentrator node and multiple operator core networks. Fig-7, ¶[0073], each of the access RANs is coupled to signaling concentrator. ¶[0074], stateful firewall is part of signaling concentrator and protects all the core network nodes).
 
Regarding Claim 4, Papa discloses the method of claim 1 wherein placing a stateful firewall at a node between a base station and a core network comprises placing the stateful firewall at a controller node 

Regarding Claim 5, Papa discloses the method of claim 1 wherein placing a stateful firewall at a node between a base station and a core network comprises placing the stateful firewall at a centralized unit (CU) in a case of a CU/DU split (Papa, ¶[0074], stateful firewall is part of signaling concentrator and protects all the core network nodes. ¶[0078], a signaling concentrator is situated in the network between the base station and core network. ¶[0078]- ¶[0081]). 

Regarding Claim 6, Papa discloses the method of claim 1 wherein placing a stateful firewall at a node between a base station and a core network comprises placing the stateful firewall at the base station itself (Papa, Fig-4, ¶[0066], multi-RAN network with a signaling concentrator node and multiple operator core networks. Fig-7, ¶[0073], each of the access RANs is coupled to signaling concentrator. ¶[0074], stateful firewall is part of signaling concentrator and protects all the core network nodes. ¶[0078], a signaling concentrator is situated in the network between the base station and core network. ¶[0078]- ¶[0081]). 

Regarding Claim 7, Papa discloses the method of claim 1 further comprising performing aggregation and brokering (Papa, ¶[0043], signaling messages may be received, aggregated, and concentrated by filtering at a signaling concentrator network node). 

Regarding Claim 8, Papa discloses the method of claim 1 wherein placing a stateful firewall at a node between a base station and a core network comprises placing the stateful firewall at both ends of a CU/DU split (Papa, ¶[0074], stateful firewall is part of signaling concentrator and protects all the core network nodes. ¶[0078], a signaling concentrator is situated in the network between the base station and core network. ¶[0078]- ¶[0081]).

Regarding Claim 9, Papa discloses the method of claim 1 further comprising the stateful firewall blocking non- meaningful outbound traffic (Papa, Fig-4, ¶[0067], signaling concentrator node examines signaling messages and determines whether they should be forwarded, dropped or delayed. ¶[0074], policies like throttling may be enforced against a given UE. Stateful firewall may provide deep packet inspection and data tunnel inspection capability).
 
Regarding Claim 10, Papa discloses a non-transitory computer-readable medium containing instruction for securing OpenRAN 
operating a stateful firewall placed at a node between a base station and a core network (Papa, Fig-4, ¶[0066],multi-RAN network with a signaling concentrator node and multiple operator core networks. Fig-7, ¶[0073], each of the access RANs is coupled to signaling concentrator. ¶[0074], stateful firewall is part of signaling concentrator and protects all the core network nodes. ¶[0078], a signaling concentrator is situated in the network between the base station and core network); 
wherein the stateful firewall mitigates compromised traffic from a radio access network (RAN) (Papa, Fig-4, ¶[0067], signaling concentrator node examines signaling messages and determines whether they should be forwarded, dropped or delayed. ¶[0074], policies like throttling may be enforced against a given UE. Stateful firewall may provide deep packet inspection and data tunnel inspection capability).

Regarding Claim 11, Papa discloses the computer-readable medium of claim 10 further comprising instructions for performing network address translation (NAT) at the stateful firewall (Papa, ¶[0064], concentrator nodes provide their firewall capability. The resultant overhead is handled by the concentrator node in its state machine. This may be thought of as 

Regarding Claim 12, Papa discloses the computer-readable medium of claim 10 further comprising instructions for performing aggregation and brokering (Papa, ¶[0043], signaling messages may be received, aggregated, and concentrated by filtering at a signaling concentrator network node).

Regarding Claim 13, Papa discloses the computer-readable medium of claim 10 further comprising instructions for blocking non-meaningful outbound traffic (Papa, Fig-4, ¶[0067], signaling concentrator node examines signaling messages and determines whether they should be forwarded, dropped or delayed. ¶[0074], policies like throttling may be enforced against a given UE. Stateful firewall may provide deep packet inspection and data tunnel inspection capability). 

Regarding Claim 14, Papa discloses a system securing OpenRAN Interfaces, comprising: 
a base station (Papa, Fig-4); 
a core network (Papa, Fig-4); 
a node between the base station and the core network and in communication with the base station and a core network (Papa, Fig-4, 
wherein the node includes a stateful firewall mitigates compromised traffic from a radio access network (RAN) (Papa, Fig-4, ¶[0067], signaling concentrator node examines signaling messages and determines whether they should be forwarded, dropped or delayed. ¶[0074], policies like throttling may be enforced against a given UE. Stateful firewall may provide deep packet inspection and data tunnel inspection capability). 

Regarding Claim 15, Papa discloses the system of claim 14 the stateful firewall performs network address translation (NAT) (Papa, ¶[0064], concentrator nodes provide their firewall capability. The resultant overhead is handled by the concentrator node in its state machine. This may be thought of as virtualization layer or as analogous to a network address translation layer. This is thought of providing stateful firewall capability).

Regarding Claim 16, Papa discloses the system of claim 14 wherein the stateful firewall is placed at a management node or at a controller node (Papa, Fig-4, ¶[0066],multi-RAN network with a signaling concentrator node and multiple operator core networks. Fig-7, ¶[0073], each of the access RANs is coupled to signaling concentrator. ¶[0074], stateful firewall is part of signaling concentrator and protects all the core network nodes). 

Regarding Claim 17, Papa discloses the system of claim 14 wherein the stateful firewall is placed at a centralized unit (CU) in a case of a CU/DU split (Papa, ¶[0074], stateful firewall is part of signaling concentrator and protects all the core network nodes. ¶[0078], a signaling concentrator is situated in the network between the base station and core network. ¶[0078]- ¶[0081]).

Regarding Claim 18, Papa discloses the system of claim 14 wherein the stateful firewall is placed at the base station itself (Papa, Fig-4, ¶[0066], multi-RAN network with a signaling concentrator node and multiple operator core networks. Fig-7, ¶[0073], each of the access RANs is coupled to signaling concentrator. ¶[0074], stateful firewall is part of signaling concentrator and protects all the core network nodes. ¶[0078], a signaling concentrator is situated in the network between the base station and core network. ¶[0078]- ¶[0081]). 
Regarding Claim 19, Papa discloses the system of claim 14 wherein the stateful firewall is placed at both ends of a CU/DU split (Papa, ¶[0074], stateful firewall is part of signaling concentrator and protects all the core network nodes. ¶[0078], a signaling concentrator is situated in the network between the base station and core network. ¶[0078]- ¶[0081]).

Regarding Claim 20, Papa discloses the system of claim 14 wherein the stateful firewall blocks non-meaningful outbound traffic (Papa, Fig-4, ¶[0067], signaling concentrator node examines signaling messages and determines whether they should be forwarded, dropped or delayed. ¶[0074], policies like throttling may be enforced against a given UE. Stateful firewall may provide deep packet inspection and data tunnel inspection capability).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433